UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 13-2505


WILLIAM SCOTT DAVIS, II; J.F.D., c/o William S. Davis, II;
ESTATE OF WILLIAM SCOTT DAVIS, SR., Deceased,

               Plaintiffs - Appellants,

          v.

ALBERT J. SINGER; DANIELLE DOYLE; SYDNEY J. BATCH; BATCH
POORE AND WILLIAMS; MICHELE JAWORSKI SUAREZ; MELANIE A.
SHEKITA; MICHELLE SAVAGE; ERIC CRAIG CHASSE; LISA SELLERS;
CHARLOTTE MITCHELL; WENDY KIRWAN; SONJI CARLTON; NANCEY
BERSON; SUSAN GARVEY, Doctor; ROBERT RADAR; MARGARET EAGLES;
RICHARD CROUTHARMEL; WAKE COUNTY GOVERNMENT,

               Defendants - Appellees.



                            No. 13-2523


WILLIAM SCOTT DAVIS, Jr.,

               Plaintiff - Appellant,

          v.

DEPARTMENT OF STATE; STATE OF NORTH CAROLINA; WAKE COUNTY
NORTH CAROLINA MUNICIPAL GOVERNMENT; TOWN OF CARY NORTH
CAROLINA; SOCIAL SECURITY ADMINISTRATION,

               Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge.   (4:13-cv-00007-RBS-DEM; 4:13-cv-00058-
RBS-DEM)


Submitted:   March 14, 2014              Decided:   March 20, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Scott Davis, II, Appellant Pro Se.       James Nicholas
Ellis, POYNER SPRUILL LLP, Rocky Mount, North Carolina; Caroline
P. Mackie, Lisa Patterson Sumner, POYNER SPRUILL LLP, Raleigh,
North Carolina; Sydney J. Batch, BATCH, POORE & WILLIAMS LLP,
Raleigh, North Carolina; Elizabeth A. Martineau, MARTINEAU KING
PLLC, Charlotte, North Carolina; Peter Andrew Teumer, ROBEY
TEUMER & DRASH, Norfolk, Virginia; Joseph Tedford McFadden, Jr.,
RAWLS, MCNELIS & MITCHELL, Norfolk, Virginia; Ryan Michael
Shuirman, YATES, MCLAMB & WEYHER, LLP, Raleigh, North Carolina;
George Maralan Kelley, III, Assistant United States Attorney,
Norfolk, Virginia; Roger A. Askew, WAKE COUNTY ATTORNEY’S
OFFICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In    these    consolidated        appeals,   William      Scott    Davis,

Jr., seeks to appeal two orders of the district court issued in

ongoing proceedings below.             The orders in question ruled on a

number of pending motions and deferred action on other motions.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

orders   Davis      seeks    to    appeal       are   neither   final    orders     nor

appealable interlocutory or collateral orders.                    Accordingly, we

dismiss the appeals for lack of jurisdiction.

             We deny Davis’ motions to file documents under seal

for failure to comply with 4th Circuit Rule 25(c).                      We also deny

Davis’ motions to appoint counsel, motion for extension of time,

motion for interlocutory order, motion for interlocutory appeal,

motion to exceed the length limitations in his informal brief,

motions for stay pending appeal, motion to expand a certificate

of appealability, and all other pending motions.

           We       also    note    that        Davis’   excessive      and     lengthy

electronic filings constitute an abuse of the court’s electronic

filing   system       and    impair    the        efficiency     of     the     court’s

operation.        We advise Davis that further abuse of his electronic



                                            3
filing status will result in limitations on his use and possible

sanctions.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     4